DETAILED ACTION
Status of the Application
This office action is in response to Applicant’s communications filed on July 30, 2021 and December 16, 2021.  Claims 1-20 are pending, have been examined, and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continuation
	This application is a continuation of U.S. patent application No. 14/258,841, filed on April 22, 2014, which is a continuation of U.S. patent application No. 13/349,62 1, filed on Jan. 13, 2012, which is a continuation-in-part of U.S. patent application No. 12/343,423, filed on Dec. 23, 2008, and U.S. patent application No. 12/343,425, filed on Dec. 23, 2008, each of which claims priority from U.S. Provisional Patent Application No. 61/018,809, filed on Jan. 3, 2008, and U.S. Provisional Patent Application No. 61/025,201, filed on Jan. 31, 2008.  See MPEP §201.07.  In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application(s).  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application(s) are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application(s) need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A.2.

Priority
	Examiner notes that the effective filing date of a claimed invention is determined on a claim-by-claim basis.  Any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application.  On the other hand, any claim that contains a limitation that is only supported as required by pre-AIA  35 U.S.C. 112, first paragraph, by the disclosure of the CIP application will have the effective filing date of the CIP application.  See MPEP 2133.01 and MPEP 2139.01.
	In the 35 U.S.C. 112, first paragraph, rejections, seen below, examiner has identified issues where applicant’s disclosure, including the priority documents, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application (i.e. claims 4, 5, 12, 13 and 20).  Accordingly, Examiner is not able to accurately determine the effective filling date of claims 4, 5, 12, 13 and 20 since the instant disclosure, including the priority documents, fails to adequately support the claimed invention.

Drawings
	The drawings submitted on July 30, 2021 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 12, 13 and 20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  	The “written description” requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.  Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).
Regarding claims 4, 5, 12, 13 and 20:  Claims 4, 12 and 20 recite, in part, “in response to receiving a mobile user selection to apply the incentive and a requested amount of the incentive to be applied to the transaction, applying the incentive to the requested amount.”  Examiner has reviewed applicant’s disclosure and is unable to find support for this limitation as recited.  As best understood, applicant is attempting to claim an embodiment where the incentive (e.g., a gift card), or portion thereof, is applied to the [total] transaction amount in response to the user selecting how much of an incentive they would like to use, however Examiner is unable to find such an embodiment in applicant’s disclosure.  Specifically, the disclosure fails to describe where a requested amount of the incentive to be applied to the transaction is received (e.g., from the mobile user and/or merchant).  The disclosure also fails to describe where a requested amount of an incentive (i.e. a particular amount of an incentive) is applied to an amount (e.g., applied to the requested amount, or applied to the total transaction amount).	Applicant’s disclosure indicates that the platform receives an account code, input regarding the application of the incentive and a transaction amount, however the disclosure fails to provide any indication as to what “input regarding the application of the incentive” comprises.  Specification [0043]; Fig. 5A.  The specification indicates that additional information could be transmitted to the platform such as identification of the items purchased and associated monetary values.  Specification [0043].  The specification further indicates that the mobile commerce platform provides the mobile user with balances for various tenders available to that user, including mobile gift cards, and that the user selects a specific mobile gift card to be used in making the purchase.  Specification [0027].  While the disclosure describes the selecting of a particular “incentive,” the disclosure fails to describe an embodiment where the user, or someone else, also selects an amount (i.e. a requested amount) of the incentive to be applied to another amount (e.g., to the transaction total).  For example, there is no indication that the user is provided with the ability to specify that a particular amount (e.g., ten dollars) be used towards the transaction from a particular gift card.  
Paragraph [0027] of the specification also indicates that the mobile-payments-enabled merchant submits the authorization code provided by the mobile user and the transaction amount to the mobile commerce platform, and that the incentive system ensures that the requested amount is available on the indicated mobile incentive and the payment card has the available funds to complete the transaction.  Applicant never describes what “the requested amount” comprises and/or who/what requested that amount, and it is unclear if “the requested amount” is the same as “the transaction amount” provided by the merchant, or if it is some other amount.  Likewise, applicant never describes what “the available funds” comprises, accordingly it is unclear whether “the available funds” is the total transaction amount, an amount that has been adjusted by the incentive, or some other amount.  Paragraph [0044] of the specification indicates that the platform applies the incentive to the transaction amount, however there is no indication whether the full incentive amount was applied or whether a particular amount of the incentive was applied based on a request provided by someone/something (e.g., the mobile user).  Accordingly, applicant’s disclosure fails to describe where a requested amount of an incentive (i.e. a particular amount of an incentive) is applied to an amount.
Claims 5 and 13 are also rejected under 35 U.S.C. 112, first paragraph, based on their dependency to claims 4 and 12, respectively.

Regarding claims 5 and 13:  Claims 5 and 13 recite, in part, “verifying, by the first computer server, the one or more transaction parameters with a third computer server comprising verifying an availability of funds of the mobile user associated with a payment instrument of the mobile user less the requested amount.”  Examiner has reviewed applicant’s disclosure and is unable to find support for the bolded portion of this limitation.  That is, Examiner is unable to find an embodiment where the first computer server verifies, with a third computer server (or anyone for that matter), an availability of an amount comprising the transaction amount minus/less a request amount.  As best understood, applicant is attempting to claim an embodiment where an incentive (e.g., a gift card), or portion thereof, is used to reduce a transaction amount, and to then use a payment instrument (e.g., user credit card) to pay for any remaining balance, however Examiner is unable to find such an embodiment in applicant’s disclosure.	Applicant’s disclosure indicates that the mobile user selects a specific mobile incentive to be used in making the purchase and a specific payment card to be used to complete the transaction.  Specification [0027].  The mobile-payments-enabled merchant submits an authorization code provided by mobile user and the transaction amount to mobile commerce platform [for] payment authorization.  Id.  The mobile commerce platform then routes the transaction parameters to an incentive system (i.e. third computer server), which ensures that the requested amount is available on the indicated mobile incentive and the payment card has the available funds to complete the transaction.  Id.  
The transaction process described in applicant’s disclosure is full of gaps and inconsistencies.  For example, paragraph [0027] of the specification indicates the mobile user selects a specific mobile incentive to be used in making the purchase and a specific payment card to be used to complete the transaction, however there is no indication in the disclosure how the selection of the incentive is made (e.g., by highlighting/selecting an incentive name, by entering a particular code (e.g., authorization code)), who/what receives this selection (e.g., the merchant, the mobile commerce platform, both), and/or what information, if any, is provided in addition to the selection of the incentive and payment card.  Paragraph [0027] also indicates that the mobile-payments-enabled merchant submits the authorization code provided by the mobile user and the transaction amount to the mobile commerce platform, and that the incentive system ensures that the requested amount is available on the indicated mobile incentive and the payment card has the available funds to complete the transaction.  Applicant never describes what “the requested amount” comprises and/or who/what requested that amount, and it is unclear if “the requested amount” is the same as “the transaction amount” provided by the merchant, or if it is some other amount.  Likewise, applicant never describes what “the available funds” comprises, accordingly it is unclear whether “the available funds” is the total transaction amount, an amount that has been adjusted by the incentive, or some other amount.
Paragraphs [0043-0044] of the specification, which corresponds to Figures 5A and 5B, describe an embodiment where an incentive is redeemed.  In this embodiment, the platform receives an account code and a transaction amount.  Specification [0043].  The platform applies the incentive to the transaction amount, sends an authorization code to the user, and subsequently verifies the authorization code that is provided by the merchant before authorizing the transaction.  Specification [0044].  Paragraphs [0043-0044] differ from the description provided in paragraph [0027] because paragraphs [0043-0044] fail to describe that a payment instrument (e.g., a user payment card) is used in addition to, or in conjunction with, the incentive.  Rather, paragraphs [0043-0044] disclose, or at least highly suggest, that the incentive pays for the entire purchase.      
While the applicant’s disclosure describes the use of an incentive, and at a high level the use of a payment instrument (e.g., payment card), the disclosure fails to provide support for an invention that verifies an availability of funds of the mobile user associated with a payment instrument of the mobile user less the requested amount with a third computer server as recited in dependent claims 5 and 13.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 4, 5, 12, 13 and 20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 4, 12 and 20 recite, in part, “in response to receiving a mobile user selection to apply the incentive and a requested amount of the incentive to be applied to the transaction, applying the incentive to the requested amount.”  This limitation is unclear because it is unknown what it means to apply the incentive to the requested amount [of the incentive to be applied to the transaction].  As currently recited, it appears that the incentive is being applied to itself, which is nonsensical.  As best understood, this limitation is attempting to recite that the incentive, or portion thereof, is applied to the [total] transaction amount in response to the user selecting how much of an incentive they would like to use.  In order to further prosecution the claim(s) have been interpreted in this manner.  Although it is believed that this is the correct interpretation of the claim(s), Examiner notes that this interpretation appears to lack proper support under 35 U.S.C. 112, first paragraph, as described above.  Claims 5 and 13 are also rejected under 35 U.S.C. 112, second paragraph, based on their dependency to claims 4 and 12, respectively.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that claims 1-8 are directed to the statutory category of a process, claims 9-16 are directed to the statutory category of a machine, and claim 17-20 are directed to the statutory category of a manufacture, where the machine and manufacture include the process limitations that are directed to substantially the same subject matter of the process.  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims.  Claim 1 recites the steps of:
authenticating, by a first computer server, a mobile user associated with a mobile device;
transmitting, by the first computer server to the mobile device in response to the authentication, a one-use authorization code in connection with the transaction, the transaction between the mobile user and a second server computer;
receiving, by the first computer server, the one-use authorization code from the second computer server in connection with one or more transaction parameters;
verifying, by the first server computer, a validity of the one-use authorization code and the one or more transaction parameters; and
in response to a successful verification, transmitting, by the first computer server, an authorization of the transaction to the second computer server.
	Here, the claims are directed to the abstract idea of receiving and authenticating/verifying information associated with a user and a transaction prior to authorizing/completing the transaction.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic practice (e.g., mitigating risk associated with a transaction, transaction processing, etc.), and/or a commercial or legal interaction (e.g., managing a transaction between a first entity (e.g., a user) and a second entity (e.g., a merchant)).  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  Furthermore, the Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.’”  Elfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear that the claim(s) focus on an abstract idea, and not on any improvement to technology and/or a technical field.  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a first computer server, at least one processor, a memory, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 1 recites the additional element of a first computer server.  Claim 9 recites the additional elements of a first computer server comprising at least one processor and a memory containing a plurality of program instructions executable by the at least one processor.  Claim 17 recites the additional element of a first computer server.  The first computer server and its components (i.e. processor and memory) are all recited at a high-level of generality such that they amounts to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  See MPEP 2106.05(f).  The claims’ use of the first computer server, and/or its components, does not transform the claimed subject matter into a patent-eligible application because the claims do not require any nonconventional computer components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for the performance of the abstract idea on a generic computing/processing device.  Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158, at *6-7 (Fed. Cir. June 27, 2016).  Additionally, Examiner finds no indication in the Specification, that the operations recited in the independent claims require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  Furthermore, there is no indication in the claim(s) that the first computer server, or its components, in combination with the abstract idea leads to an improvement of the first computer server, or another technology, or to a technical field.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component (e.g., a first computer server, a processor, a memory, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Considered as an ordered combination, the additional elements recited in the claim(s) add nothing that is not already present when the steps are considered separately.	Therefore, claims 1, 9 and 17 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-8, 10-16 and 18-20 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  
	Dependent claims 2, 10 and 18 refine the abstract idea by providing details about how the authentication of the user is performed.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 3, 4, 11, 12, 19 and 20 refine the abstract idea describing the providing, selection and use of an incentive.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 5 and 13 refine the abstract idea by describing the details of how the transaction information is verified.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 6 and 14 recite the additional element of displaying the one-use authorization code on the mobile device.  Examiner considers this additional element to be a form of insignificant extra-solution activity.  The limitation recited in this/these claim(s) is only tangentially related to the invention, and this additional element fails to integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  When considered under step 2B, adding insignificant extra solution activity to the judicial exception is not indicative of an inventive concept.  Additionally, the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere transmitting of information/data over a network and displaying that information is a well-understood, routine, and conventional function when it is claimed in a merely generic manner, as it is here.
	Dependent claims 7 and 15 recite the additional element of transmitting a balance to the mobile device for a tender available to the mobile user in connection with the one-use authorization code, and wherein the tender comprises at least one of: a financial account or an incentive.  Examiner considers this additional element to be a form of insignificant extra-solution activity.  The limitation recited in this/these claim(s) is only tangentially related to the invention, and this additional element fails to integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  When considered under step 2B, adding insignificant extra solution activity to the judicial exception is not indicative of an inventive concept.  Additionally, the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere transmitting of information/data over a network and displaying that information is a well-understood, routine, and conventional function when it is claimed in a merely generic manner, as it is here.
	Dependent claims 8 and 16 refine the abstract idea by describing that an electronic receipt of the transaction is transmitted to the merchant computer server and the mobile device after authorization of the transaction.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

	Claims 1-3, 6, 7, 9-11, 14, 15 and 17-19 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Stambaugh (US 2007/0175978 A1).
Regarding Claims 1, 9 and 17:  Stambaugh discloses:
Claim 1:  a computer server-based method for authenticating a transaction between remote systems, comprising:
Claim 9:  a first computer server for authenticating a transaction between remote systems, comprising:
at least one processor (See at least Stambaugh [0030]); and,
a memory containing a plurality of program instructions executable by the at least one processor (See at least Stambaugh [0030]), the plurality of program instructions being configured to cause the at least one processor to perform operations comprising:
Claim 17:  a non-transitory computer-readable medium comprising a plurality of program instructions configured to cause at least one processor to perform operations for authenticating a transaction between remote systems (See at least Stambaugh [0030]), the operations comprising:
authenticating, by a first computer server, a mobile user associated with a mobile device (See at least Stambaugh [0044]; [0048]; Fig. 3 step 302; Fig. 4 step 402.  Where a first computer server (i.e. payment authority) authenticates a mobile user (i.e. user) associated with a mobile device (i.e. associated with a mobile communication device).);
transmitting, by the first computer server to the mobile device in response to the authentication, a one-use authorization code in connection with the transaction, the transaction between the mobile user and a second server computer (See at least Stambaugh [0045]; [0050-0053]; Fig. 3 step 304; Fig. 4 step 412.  Where the first computer server (i.e. payment authority) transmits, to the mobile device (i.e. mobile communication device) in response to the authentication (i.e. once authenticated), a one-use authorization code (i.e. transaction code) in connection with the transaction, the transaction between the mobile user (i.e. user) and a second server computer (i.e. merchant).);
receiving, by the first computer server, the one-use authorization code from the second computer server in connection with one or more transaction parameters (See at least Stambaugh [0053-0055]; [0066]; Fig. 5 steps 504 and 506.  Where the first computer server (i.e. payment authority) receives (i.e. via the transaction authority) the one-use authorization code (i.e. transaction code) from the second computer server (i.e. merchant) in connection with one or more transaction parameters (e.g., forward a merchant ID, and the transaction dollar amount).);
verifying, by the first server computer, a validity of the one-use authorization code and the one or more transaction parameters (See at least Stambaugh [0013]; [0056-0060]; Fig. 6 steps 602 and 604.  Where the first computer server (i.e. payment authority) verifies the validity (i.e. recognizes the code as valid) of the one-use authorization code (i.e. transaction code) and the one or more transaction parameters (i.e. that sufficient funds are available to cover the dollar amount).); and
in response to a successful verification, transmitting, by the first computer server, an authorization of the transaction to the second computer server (See at least Stambaugh [0055-0056]; [0067]; Fig. 5 step 508; Fig. 6 step 604.  Where in response to a successful verification (i.e. in response to recognizing the code as valid and/or determining that sufficient funds are available to cover the dollar amount), transmitting, by the first computer server (i.e. payment authority), an authorization of the transaction (i.e. an approval code) to the second computer server (i.e. to the merchant/POS via the transaction authority).).

Regarding Claims 2, 10 and 18:  Stambaugh discloses the computer server-based method of claim 1, the first computer server of claim 9, and the non-transitory computer-readable medium of claim 17.  Stambaugh further discloses wherein authenticating the mobile user associated with the mobile device further comprises:
receiving, by the first computer server from the mobile device, a user identifier and a mobile device identifier, the user identifier comprising a personal identification number (PIN) (See at least Stambaugh [0044-0045]; [0048]; Fig. 3 step 302; Fig. 4 step 402.  Where a first computer server (i.e. payment authority) receives, from the mobile device (i.e. mobile communication device), a user identifier (i.e. PIN) and a mobile device identifier (i.e. mobile communications device identifier), the user identifier comprising a personal identification number (PIN).); and
authenticating the mobile user based on an authentication of both the PIN and the mobile device identifier (See at least Stambaugh [0044-0045] “The payment authority can use the PIN and the mobile communication device identifier to authenticate the user”; [0048]; Fig. 3 step 302; Fig. 4 step 402).

Regarding Claims 3, 11 and 19:  Stambaugh discloses the computer server-based method of claim 2, the first computer server of claim 10, and the non-transitory computer-readable medium of claim 18.  Stambaugh further discloses:
in response to a successful authentication of the mobile user, determining that an incentive is associated with the second computer server and the mobile device (See at least Stambaugh [0039].  Where in response to a successful authentication of the mobile user, determining that an incentive (i.e. incentive or promotion) is associated with the second computer server (i.e. associated with the merchant) and the mobile device (i.e. associated with the location of the user’s mobile communication device).); and 
transmitting a query to the mobile device as to whether to apply the incentive to the transaction  (See at least Stambaugh [0038-0039].  Where the payment authority transmits (i.e. sends) a query (i.e. available promotions) to the mobile device (i.e. mobile communication device) as to whether to apply the incentive to the transaction.).

Regarding Claims 6 and 14:  Stambaugh discloses the computer server-based method of claim 1 and the first computer server of claim 9.  Stambaugh further discloses wherein the one-use authorization code is displayed on the mobile device (See at least Stambaugh [0045]; [0051-0052].  Where the one-use authorization code (i.e. transaction code) is displayed on the mobile device (i.e. mobile communication device).).

Regarding Claims 7 and 15:  Stambaugh discloses the computer server-based method of claim 1 and the first computer server of claim 9.  Stambaugh further discloses:
transmitting a balance to the mobile device for a tender available to the mobile user in connection with the one-use authorization code (See at least Stambaugh [0045]; [0047]; Fig. 3 step 304; Stambaugh Claim 18.  Where a balance (i.e. real time account balance) is transmitted to the mobile device (i.e. to the mobile communication device) for a tender available to the mobile user in connection with the one-use authorization code (i.e. in connection with the transaction number/code).), and 
wherein the tender comprises at least one of: a financial account or an incentive (See at least Stambaugh [0011]; [0047].  Where the tender comprises a financial account (e.g., a prepaid account).).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 4, 5, 12, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stambaugh (US 2007/0175978 A1), as applied above, and further in view of Fisher (US 2009/0144161 A1).
Regarding Claims 4, 12 and 20:  Stambaugh discloses the computer server-based method of claim 3, the first computer server of claim 11, and the non-transitory computer-readable medium of claim 19.  Stambaugh indicates that promotions can be sent to a user via the user’s mobile communication device, and that the promotions sent to the user can be based on the location of the user and/or the type of transaction being engaged in by the user.  Stambaugh [0039].  However, Stambaugh does not explicitly disclose in response to receiving a mobile user selection to apply the incentive and a requested amount of the incentive to be applied to the transaction, applying the incentive to the requested amount.
	Fisher, on the other hand, teaches in response to receiving a mobile user selection to apply the incentive and a requested amount of the incentive to be applied to the transaction, applying the incentive to the requested amount (See at least Fisher [0017-0019]; [0021-0024].  Where in response to receiving a mobile user selection (i.e. user selection) to apply the incentive (i.e. apply the coupon) and a requested amount of the incentive to be applied to the transaction (i.e. this feature is implicit because the user is requesting that the coupon be applied, accordingly the full/total amount of the coupon is the requested amount to be applied/utilized), applying the incentive to the requested amount (i.e. update the transaction amount by applying the coupon).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stambaughs method of sending promotions to user’s based on the type of transaction they are engaged in, to include the teachings of Fisher, in order to allow a user (e.g., a mobile user) to manually apply coupons from their mobile wallet in order to update a transaction amount (Fisher [0017-0019]).

Regarding Claims 5 and 13:  The combination of Stambaugh and Fisher discloses the computer server-based method of claim 4 and the first computer server of claim 12.  Stambaugh further discloses wherein the one-use authorization code is perishable (See at least Stambaugh [0019] “the transaction code can be valid for a set period of time, e.g., 15 minutes”; [0059]), and wherein verifying the validity of the one-use authorization code and the one or more transaction parameters comprises:
verifying, by the first computer server, the one-use authorization code is associated with the mobile user and the one-use authorization code is valid (See at least Stambaugh [0059-0060].  Where the first computer server (i.e. payment authority) verifies that the one-use authorization code (i.e. transaction code) is associated with the mobile user (e.g., by recognizing two numbers added to the code by the user) and the one-use authorization code is valid (e.g., by recognizing the complete code as valid).); and
verifying, by the first computer server, the one or more transaction parameters with a third computer server comprising verifying an availability of funds of the mobile user associated with a payment instrument of the mobile user less the requested amount (See at least Stambaugh [0013]; [0043]; Stambaugh Claim 11.  Where the first computer server (i.e. payment authority) verifies the one or more transaction parameters (e.g., the transaction dollar amount) with a third computer server (i.e. with a financial institution associated with the user’s financial account) comprising verifying an availability of funds of the mobile user associated with a payment instrument (i.e. account) of the mobile user (i.e. that the user has sufficient funds available).).
	Stambaugh does not explicitly disclose that the availability of funds verified is “less the requested amount.”	However, Fisher further teaches verifying an availability of funds of the mobile user associated with a payment instrument of the mobile user less the requested amount (See at least Fisher [0017-0019]; [0021-0024]; Fisher Claim 8.  Where an availability of funds of the mobile user associated with a payment instrument (i.e. a payment method in the mobile wallet, e.g., credit card, debit card, prepaid card, etc.) of the mobile user is verified (i.e. via the payment authorization) less the requested amount (i.e. note that the transaction amount is updated when a coupon is applied and prior to the authorization request).).

	Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stambaugh (US 2007/0175978 A1), as applied above, and further in view of Law et al. (US 2007/0125840 A1) (“Law”).
Regarding Claims 8 and 16:  Stambaugh discloses the computer server-based method of claim 1 and the first computer server of claim 9.  Stambaugh discloses that when the payment authority recognizes the transaction code, it will check the user's account to make sure that sufficient funds are available to cover the dollar amount, and if so will transmit an approval code back to the POS system.  Stambaugh [0013]; [0055]; [0067].  When the POS system receives the approval code, the transaction can be completed and a receipt will be generated for the user.  Id.  However, Stambaugh does not explicitly disclose after authorization of the transaction, transmitting an electronic receipt of the transaction to the merchant computer server and the mobile device.
	Law, on the other hand, teaches after authorization of the transaction, transmitting an electronic receipt of the transaction to the merchant computer server and the mobile device (See at least Law [0158].  Where after authorization of the transaction (i.e. after clearing the transaction), an electronic receipt of the transaction (i.e. confirmation of payment) is transmitted to the merchant computer server (i.e. recipient) and the mobile device (i.e. sender).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stambaughs method of transmitting an approval code to the POS and generating a receipt for the user, to include the teachings of Law, in order to allow the merchant/recipient and mobile device/sender to store/update a record of recent transactions (Law [0099]; [0158]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Toomer et al. (US 2009/0094134 A1) discloses a digital wallet that allows a user to select a particular stored value (i.e. incentive) and an amount of the stored value to give/transfer to another user.  Toomer [0037-0041]; Fig. 3; Fig. 4.
Scherpa et al. (US 2010/0017325 A1) discloses where a user involved in a transaction can be identified by a computing device. Upon identifying the user, a list of financial accounts associated with the user that are available for processing the transaction can be identified. Account information can be retrieved from financial institution(s) associated with each financial account on the list or a user identification device. Using the retrieved account information, the list of financial accounts can be ranked according to a "value" of transaction incentives provided by each financial account based upon one or more aspects of the transaction. Scherpa [0014]; Fig. 3.
Hsu et al. (US 2011/0029368 A1) discloses where an application server may associate a selected coupon with a user's account by storing a coupon identifier that identifies the coupon in association with the user's account.  The server stores the customer’s mobile phone number in electronic storage as part of the customer’s account information.  Hsu [0048]; [0120]; [0128].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        September 29, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685